Opinion by
Kephart, J.,
The claimant in a feigned issue, under the sheriff’s interpleader act, must prove title to the goods. It is not sufficient to show mere possession: Bloomingdale v. Victor, 147 Pa. 371. The claimant in the case at bar submitted evidence which was sufficient to warrant a jury in finding that he did not derive title from or through the defendant in the execution, or that there had been a conditional sale to the defendant in the execution. The trial court, in its charge to the jury, stated the law covering the case fully, and though the evidence was to some extent contradictory it was a question of fact -for them to decide. In refusing to grant a new trial the court did not abuse its discretion: Woodward v. Consolidated Traction Co., 17 Pa. Superior Ct. 576.
The assignments of error are overruled and the judgment is affirmed.